This matter is again before us pursuant to a remand order from the Supreme Court 467 Mich 917 (2002). As directed by that order we vacate the Worker’s Compensation Appellate Commission’s decision and remand the case to that body for it to apply the legal principles outlined in our decision, Price v Bloomfield Twp, 244 Mich App 410; 625 NW2d 790 (2001), and to make such findings of fact necessary, if any, to a proper disposition. Mudel v Great Atlantic & Pacific Tea Co, 462 Mich 691; 614 NW2d 607 (2000). We do not retain jurisdiction.